Citation Nr: 1819720	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  07-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to an initial rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities for the period through March 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a June 2007 rating decision, the RO denied service connection for a thoracic/cervical spine condition.  Service connection was granted and an initial 10 percent rating was assigned for PTSD.  In a March 2008 rating decision, the RO denied service connection for a right foot disability.  Each of these determinations, as well as several others, was appealed by the Veteran.  He testified via videoconference at a hearing before the undersigned in December 2009.  

In March 2010, the Board decided several issues on appeal and remanded for further development the three aforementioned issues.  A June 2011 rating decision by the Appeals Management Center increased the Veteran's initial rating for service-connected PTSD to 30 percent effective April 12, 2010.  This issue remained on appeal because an even higher initial rating is possible for the period prior to as well as beginning on this date.  AB v. Brown, 6 Vet App 35 (1993).  In October 2011, the Board again decided several issues on appeal but remanded the aforementioned for additional development.  A TDIU was added as an issue and remanded for this purpose as well.  Rice Shinseki, 22 Vet App 447 (2009).  

The RO granted service connection for residuals of cervical spine strain with degenerative arthritis and degenerative disc disease in an October 2017 rating decision.  Accordingly, the thoracic/cervical spine issue now is one of the thoracic spine only.  In a December 2017 rating decision, the RO increased the Veteran's initial rating for service-connected PTSD to 70 percent effective August 5, 2006 (the day after separation from service).  This issue remains on appeal, like above, because an even higher initial rating is possible.  AB, 6 Vet. App. 35.  The RO further granted a TDIU effective March 31, 2015.  As such, this issue is limited to the period through March 30, 2015.  Review of the Veteran's claims file reveals that adjudication on the merits of all pending appellate issues can now proceed.


FINDINGS OF FACT

1.  The Veteran's current right foot disability is related to his service.  

2.  The Veteran's current thoracic spine disability did not manifest within his first post-service year and is not related to his service.

3.  The Veteran's service-connected PTSD has not resulted in total occupational and social impairment.

4.  The Veteran's service-connected disabilities, which have had a combined rating of 80 percent (effective August 5, 2006) and 90 percent (effective May 11, 2007), were not of such severity so as to render him unable to secure or follow a substantially gainful occupation during the period through March 30, 2015.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right foot disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.317, 4.57 (2017).

2.  The criteria for entitlement to service connection for a thoracic spine disability have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1117, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.317, 4.71a Diagnostic Codes 5003-5010 (2017).
3.  The criteria for an initial rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU for the period through March 30, 2015, have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.340, 3.341, 3.350, 4.15, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notice in November 2006, July 2007, June 2017, October 2017, and November 2017 letters, which were followed respectively by initial adjudication via the June 2007, March 2008, and December 2017 rating decisions.  Letters dated in August 2007, August 2008, June 2009, November 2009, March 2010, and June 2011 provided further notice to him.  Service personnel records, service treatment records, and post-service VA treatment records are available.  No private treatment records are available notwithstanding that some have been identified.  Indeed, the Veteran did not respond to VA's requests for authorization to obtain them.  Neither he nor his representative alternatively submitted them either.  An acquaintance statement and several medical examinations and opinions, both VA and private, finally are available.

Neither the Veteran nor his representative has raised any deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  There lastly has been at least substantial compliance with the Board's March 2010 and October 2011 remand directives.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

The issues must be explained and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified all appellate issues (with TDIU added thereafter) at the start of the December 2009 videoconference hearing.  A higher rating was explained by the Veteran's representative as getting "an idea of where you're at currently" in terms of symptoms and their impact.  The fact that service connection involves relating a current disability to service reasonable could be inferred from the questions asked.  The Veteran was given 60 days to submit evidence, and the Board's subsequent remands sought such evidence.  There is no prejudice in proceeding with adjudication of the merits at this time.

II.  The Merits

Only the most relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Indeed, the discussion below is limited to this evidence as well as that required to address contentions raised by the Veteran and/or his representative or by the record.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  When there is an approximate balance of positive and negative evidence on service origin, the degree of disability, or any other point, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Direct service connection requires a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or if chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection is presumed when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  

There is a rebuttable presumption of service connection when a veteran served in the Southwest Asia theater of operations during the Persian Gulf War if objective indications of a qualifying chronic disability are manifested to a compensable degree by December 31, 2021, and cannot be attributed to a known clinical diagnosis.  38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  Objective indications include joint pain.  38 U.S.C. § 1117(g); 38 C.F.R. § 3.317(b); Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  Presumptive service connection finally is established for aforementioned veterans with the aforementioned qualifying service manifesting certain infectious diseases.  38 C.F.R. § 3.317(c).

1.  Right Foot Disability

Per a June 2007 VA treatment record, the Veteran was diagnosed with right pes cavus, varus heel, hallux limitus, and deformed fourth digit.  A September 2009 VA treatment record, seemingly based on the previous record, included a diagnosis of right foot deformity.  There was "no radiographic or clinical evidence to support diagnosis" at the April 2010 VA medical examination, though the Veteran's right foot pain was noted.  2012 VA treatment records diagnose pes cavus, and a June 2012 VA treatment record indicates that X-rays of unknown date showed mild degenerative changes with an unchanged foreshortened proximal phalanx of the great toe.  Pes cavus and degenerative arthritis were diagnosed upon VA medical examination in September 2017.  Lastly, each of the June 2007 diagnoses were repeated and hammer toes of the lateral four toes (all except the great toe) additionally was diagnosed in a November 2017 letter from a private physician.

The April 2010 VA medical examination, in sum, is the only medical evidence not containing a diagnosis.  It therefore carries low probative value.  Based on all the other medical evidence, the Veteran has a right foot disability encompassing many conditions of known clinical diagnosis which accounts for his complaints of pain in the joints of his right foot.  This disability qualifies as longstanding but also current.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a disability is current if preset near the time a claim is filed); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a disability is current if present at any time during a claim's pendency).  Pes cavus typically is a congenital or juvenile disease, one for which service connection cannot be granted absent trauma or aggravation during service.  38 C.F.R. § 4.57.  Here, however, the pes cavus diagnosis from the September 2017 VA medical examination specified that it was acquired.

Service treatment records indeed confirm that the Veteran's feet were normal at his November 2001 pre-induction examination.  He contends that protracted marches during boot camp or the use of poor inserts during service caused his longstanding and current right foot disability.  Service treatment records do not confirm this contention specifically, although they do confirm that he complained of foot trouble at his May 2006 separation examination.  In particular, he reported sharp pain in the bones in the front of the arch.  There was no time for a workup.  Further evaluation was recommended for various reasons, but the feet was not one of them.  That his diagnoses began with a June 2007 VA treatment record is reiterated, although this equates to only about 10 months after his service separation.

The Veteran's reports of right foot pain since service are largely supported by diagnoses which began shortly thereafter and have continued from that time.  This supports service connection, as does the November 2017 private physician's letter.  It indeed includes the opinion that the Veteran's current right foot disability more likely than not has a nexus to his service.  This opinion was based on the determination that service with deployment overseas, as his service personnel and treatment records confirm, would have put extreme stress on his feet.  It carries some probative weight because it was rendered following consideration of the evidence and is supported by an explanation.  However, it does not carry substantial probative weight because the explanation is generalized and not very thorough.  

The September 2017 VA medical examination included an medical opinion against service connection, based on no disability being found until years after the Veteran's service, his currently being asymptomatic as to pes cavus, and the degenerative changes consistent with normal physiologic aging. After reviewing the November 2017 private physician's letter, the examiner who rendered the September 2017 VA medical opinion reiterated it in a December 2017 addendum medical opinion. Emphasis once again was placed on X-rays being negative in 2007 and 2010. However, some of the conditions comprising the Veteran's current right foot disability do not require confirming X-rays, and the June 2007 VA treatment record appears to have been overlooked in these opinions as it cannot be said that no disability was found until years after service in light of it.

In other words, the September 2017 VA medical opinion and the December 2017 addendum VA medical opinion are based in part on an inaccurate factual premise.  They accordingly carry very little probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).  It follows that the November 2017 private medical opinion carries more probative weight, even though it is only some and not substantial.  This means that the preponderance of the evidence is for service connection on a direct basis.  As such, direct service connection has been established for a right foot disability without resorting to application of the benefit of the doubt.  The Veteran's claim regarding this issue is granted.  It is not necessary to proceed to consideration of other applicable theories of entitlement, such as presumptive service connection for a chronic disease, in light of it.  

2.  Thoracic Spine Disability

The Veteran was diagnosed with degenerative arthritis of the thoracic spine with minimal disc bulge at T4-T5 upon VA medical examination in September 2017.  As such, he has a current disability.  McClain, 21 Vet. App. at 319.  He also has a known clinical diagnosis which accounts for his complaints of pain in the joints comprising his upper back.  Arthritis, whether degenerative or otherwise, further is not a qualifying infectious disease.  38 C.F.R. § 3.317(c).  Service connection thus cannot be presumed based on service in the Southwest Asia theater of operations during the Persian Gulf War.  However, arthritis is a chronic disease.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a).  The Veteran next served far longer than 90 days.  Indeed it is reiterated that he served for approximately four years.  All of these years were after December 31, 1946. 

Additionally, all of these years were during the period of war referred to for VA purposes as the Persian Gulf War.  38 U.S.C. § 101(33); 38 C.F.R. § 3.2(i).  Yet there is no indication that the Veteran manifested arthritis in his thoracic spine to a compensable degree, between August 2006 when he separated from service and August 2007 one year later.  There indeed is no indication that he manifested any thoracic spine arthritis during this period.  X-rays are required to confirm arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  However, thoracic spine X-rays taken upon VA medical examination in December 2006 identified no abnormalities.  The only other relevant evidence within the aforementioned period is a June 2007 VA treatment record which found multiple postural abnormalities including increased thoracic kyphosis.  Yet no reference was made then to arthritis.

Service connection, in sum, cannot be presumed on the basis of a chronic disease.  Service connection instead must be established.  It is reiterated that the Veteran already is service-connected for a cervical spine disability.  Whether or not he claims a thoracic spine disability should be service connected as well is unclear.  His reports of pain in his neck and upper back since a fall during service, even taken at face value, are somewhat ambiguous in this regard.  In any event, service treatment records confirm that he complained of upper back pain after falling during combat.  They also confirm that he complained of recurrent back pain or back problem at his May 2006 separation examination.  Further evaluation was recommended for the back, as there was no time for a workup.  Despite his complaints, no diagnosis was made at the December 2006 VA medical examination.

Further, no diagnosis was made in the aforementioned June 2007 VA treatment record.  The same is true, notwithstanding the Veteran's complaints of pain, of a July 2007 VA treatment record.  Upon VA medical examination in April 2010, thoracic spine pain was found.  Yet there was "no radiographic or clinical evidence to support [a] diagnosis."  A February 2013 VA treatment record similarly mentioned the Veteran's pain.  VA treatment records dated in January 2017 finally document magnetic resonance imaging (MRI) results, which parallel the diagnosis made at the September 2017 VA medical examination, reflective of a "minimal issue."  The accompanying medical opinion was against service connection.  It was based on no disability being found previously, the Veteran currently being asymptomatic, as well as the MRI, which was years after service, finding only minimal results deemed consistent with normal physiologic aging.

This medical opinion carries substantial probative weight because it was rendered following consideration of the evidence and is supported by a reasoned explanation.  Significantly, there are no opposing medical opinions for service connection.  There indeed are no other medical opinions whatsoever.  To the extent the Veteran contends his current disability has a nexus to his service, whether to the fall or otherwise, he is a lay person because there is no indication he has any medical background.  A lay person sometimes can confirm a service nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters, 601 F.3d at 1274.  Whether there is a nexus here falls outside the province of a lay person, however.  It rather is a medical question in light of the complexities of the musculoskeletal system, the various possible etiologies for arthritis, and the number of years since service.

Only those with a medical background are competent where the determinative issue involves a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Simply put, the Veteran is not competent to answer the medical question of nexus here because doing so requires medical expertise that he lacks.  The Board, in conclusion, finds that service connection for his current thoracic spine disability cannot be presumed and has not been established.  The preponderance of the evidence indeed is against service connection under all applicable theories of entitlement.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to the Veteran.  His claim regarding this issue is denied.

B.  Higher Initial Rating

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

38 C.F.R. § 4.130 addresses mental disorders.  Most mental disorders, including PTSD (Diagnostic Code 9411), are rated using the General Rating Formula for Mental Disorders thereunder.  The formula assigns a 70 percent rating for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (e.g., work or a work-like setting), and inability to establish/maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment.  Symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms in the formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  

All manifested symptoms attributable to the service-connected psychiatric disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This includes by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

In light of the evidence, the Board finds that a higher initial rating is not warranted for the Veteran's service-connected PTSD.  The 70 percent rating currently assigned therefore is continued as more nearly approximated.  In other words, the Veteran is recognized as having occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood due to his symptoms.  Yet, these symptoms have not caused total occupational and social impairment, the criteria for the next highest and indeed maximum rating of 100 percent.  VA treatment records, VA medical examinations dated in December 2006, April 2010, and September 2017, and a November 2017 private medical examination reveal that the Veteran has had a host of symptoms.  

Conditions other than PTSD, such as adjustment disorder, depressive disorder, and generalized anxiety disorder, have been diagnosed by VA.  This was found to be misdiagnosis privately.  Resolution of this conflict is not necessary, however.  The Veteran's symptoms have never been separated in those attributable to PTSD and those to the aforementioned nonservice-connected conditions.  Reasonable doubt thus is resolved in his favor such that all of his symptoms are deemed attributable to PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Next, a significant other K.H.'s August 2008 report on the Veteran's symptoms is competent given that she is a physician's assistant with some mental health training.  Finally, the Veteran's reports and testimony about his symptoms are competent because they relate his personal experiences.  Layno v. Brown, 6. Vet. App. 465 (1994).  Both his reports and those of K.H. also are credible because no reason is found to doubt them.  

As chronic and substantial symptoms, the Veteran has had sleep problems, motivation and mood/affect disturbances, hypervigilance, anxiety, irritability, suspiciousness, intrusive thoughts, impaired judgment and impulse control, isolative tendencies, difficulty/inability establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  He also has had some speech and memory problems, panic, impaired abstract thinking, neglect of personal appearance and hygiene to include an intermittent inability to maintain it, and difficulty understanding complex commands.  Finally, the Veteran has had some suicidal ideation.  It was daily per the April 2010 VA medical examination, and he admitting to playing Russian roulette.  VA treatment records similarly discuss a January 2010 attempt involving a gun.  Yet by 2017, they document that the Veteran desired any high risk suicide flag to be removed from his profile.

The severity, frequency, and duration of the Veteran's symptoms have had a substantial impact on his functioning.  Notwithstanding difficulty completing his assignments as a result of poor sleep and concentration and carrying a weapon to class against school policy, he graduated with a degree in business in 2011.  He worked for a month in 2007 at an insulation company and for a few months in 2009 as a security officer specializing in loss prevention.  The first job reportedly ended because he could not handle it physically or mentally, mostly due to an inability to be around so many people in a loud environment he did not have control over.  The second reported ended due to poor performance.  For about 15 months in 2012 and 2013, the Veteran worked at motorcycle store.  He was fired, indicating to VA it was not due to his symptoms but privately that it was due to them.  For another 15 months from 2013 to 2015, he worked at a law enforcement supply store.  

After this position ended, the Veteran stayed home to care for his young son and later daughter.  He lastly had a part-time position cutting produce at a grocery store in 2016 and 2017.  Given his hypervigilance, he carried a weapon against store policy and had difficulty not being distracted.  This led to slow performance, mislabeling products, and forgetting to complete daily logs.  Additional conflict arose over his timeliness.  A verbal altercation with his boss also was mentioned.  When the Veteran requested accommodation, he was offered reduced hours in a position he felt would worsen his symptoms.  He, in sum, has had several positions of short to medium duration.  While he was deemed employable at the December 2006 and April 2010 VA medical examinations, with his functioning at the September 2017 VA medical examination being deemed similar to in 2010, he was deemed unemployable at the November 2017 private medical examination.

To explain this conflict, the private medical examination suggested that the Veteran had deliberately underreported his symptoms and their effects to VA.  His denial in this regard, guardedness, and dislike of having everything written down, as noted in VA treatment records, then was highlighted.  Even resolving this conflict by assuming that the private examination carries more probative weight than the VA examinations and treatment records, total occupational impairment and total social impairment have never been found.  The Veteran reportedly has lived with his father and stepmother, with his grandparents, alone, and with at least one significant other.  He does not talk to his mother and does not get along with his stepmother, but he does get along with his father and grandfather (his grandmother passed away).  He also gets along with and sees at least one of his siblings regularly.  

Trust and communication issues have sabotaged relationships the Veteran has had with significant others.  Problems became particularly noticeable with his current/most recent significant other after they moved in together.  Despite them, they had a young son followed by a young daughter.  The Veteran, as their primary caregiver, feels connected to them.  With respect to friends, he typically has reported having a few although sometimes he indicates none are close.  At least one is from childhood.  He no longer enjoys hunting, but hiking and riding motorcycles have been referenced as hobbies.  The Veteran no longer gets out enough, partially due to a need to pack survival gear before each outing, but in the past he gambled and went to bars to drink.  He often got into altercations per the April 2010 VA medical examination, to include fist fights at the bar.  Verbal arguments also were noted.  Finally, K.H. reported that he has hit, thrown, and slammed objects.

In sum, the Veteran has at least some support network of family and friends.  It finally is notable that he has been cooperative with numerous VA and private medical professionals.  Regarding his symptoms collectively, his PTSD was described as mild at the December 2006 VA medical examination.  Occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks was found at the April 2010 VA examination.  GAF scores ranging from 60 to 75, indicative of moderate to mild/transient symptoms and impairment in functioning, further were assigned by VA at this examination and early on (the DSM-5, used since August 2014, abandoned the GAF scale).  All of this was discounted in favor of the November 2017 private medical examination for the reasons set forth above.  Occupational and social impairment with deficiencies in most areas was found at that time.

It is reiterated that this private examination endorsed the Veteran's symptoms and functioning as being worse than any VA examination or treatment records.  Yet, even it did not find occupational and social impairment of the most profound severity.  In conclusion, the Veteran's claim regarding his service-connected PTSD is denied based on the preponderance of the evidence.  There thus is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  A staged rating further is not warranted.  Indeed, the Veteran's symptoms have been of relatively similar severity, frequency, and duration.  Any worsening that did occur was not correlated with sufficient deterioration in functioning to justify the assignment of a 100 percent rating.  Additional consideration is not necessary, as no other issues have been raised.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  

C.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

A TDIU is granted if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(a).  Education, training, and previous work are considerations, but not age and the effect of nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU may be granted on a schedular basis if there is one service-connected disability rated at 60 percent or more or if there are two or more such disabilities with a combined rating of 70 percent or more with one individually rated at 40 percent or more.  38 C.F.R. § 4.16(a).  Otherwise, it may be granted on an extraschedular basis if referral first is made to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In addition to his 70 percent rating for service-connected PTSD effective since August 5, 2006, the Veteran has been service-connected for a right shoulder disability rated at 20 percent, his cervical spine disability and tinnitus rated at 10 percent each, and a scar on the left neck and genital warts rated noncompensable (0 percent) each since August 5, 2006.  He also is service-connected for a left shoulder disability rated at 20 percent since May 2007 and a lumbar spine disability rated at 10 percent since October 2007.  His combined rating is 80 percent effective August 5, 2006, and 90 percent effective May 11, 2007.  A TDIU, the equivalent of a 100 percent rating, became effective as of March 31, 2015 (the part-time position thereafter cutting produce at a grocery store was deemed marginal).  The December 2017 rating decision indicated that this decision was made based solely upon consideration of his service-connected PTSD.

The rating decision therefore also granted special monthly compensation (SMC) based on being housebound as of March 31, 2015.  Buie v. Shinseki, 24 Vet. App. 242 (2011) (holding that VA has a duty to maximize benefits); 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) (SMC is payable when there is a single service-connected disability rated at 100 percent and separate service-connected disabilities involving different anatomical segments or bodily systems rated at 60 percent or more); Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that a TDIU, if based on one service-connected disability, satisfies the requirement for a single service-connected disability rated at 100 percent).  Only the period through March 30, 2015, thus remains on appeal.  A TDIU, if warranted during this period, further may be granted on a schedular basis since both rating requirements clearly were met then.
Given the evidence, the Board finds that a TDIU is not warranted through March 30, 2015.  This evidence is in agreement that the Veteran went to school full-time from 2006 to 2011.  His short-term employment at an insulation company in 2007 and as a security officer specializing in loss prevention in 2009, whether marginal or otherwise (as they may well have been if they were part-time), therefore are notable but not dispositive.  After graduation, it is reiterated that the Veteran worked full-time at two jobs which lasted approximately 15 months each.  He specifically worked at a motorcycle store reportedly from February 2012 to May 2013 and at a law enforcement supply store reportedly from December 2013 to March 30, 2015.  VA treatment records indicate that, at least with respect to the gap in employment in 2013, he looked for work and enjoyed traveling. 

Whether or not the Veteran was fired from one or both of these medium duration positions due to his symptoms of his service-connected PTSD is unclear in light of the conflicting evidence he presented in this regard to VA and privately.  What is clear, however, is that he was functioning well enough notwithstanding these symptoms and those attributable to his other service-connected disabilities to become employed and remain that way for over a year on two occasions.  One began some months after his graduation, and the other ended on the last day of the period remaining on appeal.  As such, no significant fluctuation in his occupational functioning is apparent.  It cannot be said, in conclusion, that the Veteran was unable to secure or follow a substantially gainful occupation prior to March 31, 2015.  His claim regarding a TDIU for the period prior thereto accordingly is denied based on the preponderance of the evidence.








(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right foot disability is granted.

Service connection for a thoracic spine disability is denied.

An initial rating higher than 70 percent for service-connected PTSD is denied.

A TDIU due to service-connected disabilities for the period through March 30, 2015 is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


